Citation Nr: 0434253	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-08 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to payment or reimbursement by VA of expenses for 
unauthorized hospital care rendered at St. Luke's Regional 
Medical Center on April 10 and 11, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 

INTRODUCTION

The veteran served an active duty from December 1975 to 
December 1978 and from May 1979 to July 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 adverse determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Boise, Idaho. 

In October 2004, the veteran testified at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1.  The veteran has a permanent total disability rating for 
service-connected schizophrenia. 

2.  On April 10 and 11, 2001, without previous authorization 
from the VAMC, the veteran was taken to St. Luke's Regional 
Medical Center, a private hospital, for emergent care of an 
acute gastrointestinal hemorrhage due to a duodenal ulcer, a 
nonservice-connected disability. 

3.  The care rendered to the veteran on April 10 and 11, 
2001, at St. Luke's Regional Medical Center, was a medical 
emergency of such a nature that a delay would have been 
hazardous to the veteran's life or health, and a VA facility 
was not feasibly available and obtaining prior VA 
authorization would not have been reasonable. 

CONCLUSION OF LAW

The criteria for payment or reimbursement by VA of expenses 
for unauthorized hospital care rendered at St. Luke's 
Regional Medical Center on April 10 and 11, 2001, have been 
met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

In a June 1982 rating decision, the RO assigned a 100 percent 
rating for the veteran's service-connected schizophrenia, the 
only service-connected disability, effective from October 
1980.  The 100 percent rating has remained in effect and 
unchanged since then and the 100 percent rating has been a 
protected rating since October 2000. 

Paramedic records disclose that on April 10, 2001, the 
veteran was found sitting on the floor in his shower, 
bleeding from the rectum.  The veteran was speaking 
incoherently and he offered no information or history.  It 
was not known how long he had been hemorrhaging, but there 
was blood in the bathroom and else where in the house.  
Initially, there was no radial pulse and an IV fluid was 
started.  He was transported to the emergency room of St. 
Luke's Regional Medical Center (St. Luke's).  

Records of the emergency room (ER) at St. Luke's disclose 
that on April 10, 2001, the veteran was unable to provide a 
history of what had transpired.  It was reported that the 
veteran's brother had found the veteran semiconscious and 
then the paramedics were called.  ER treatment consisted of 
stabilizing the veteran's blood pressure and preparing for an 
esophagogastroduodenoscopy (EGD) because of the significant 
gastrointestinal bleeding.  Before the EGD, the veteran was 
in a stable but guarded condition.  The diagnosis was acute 
gastrointestinal bleeding with syncope and hypotension.   

Records of St. Luke's disclose that the EGD revealed arterial 
bleeding from the base of a duodenal bulb ulcer, requiring 
cauterization.  The veteran required four units of blood.  
The final diagnosis was duodenal ulcer with hemorrhage.  On 
April 11, 2001, after the bleeding was stopped, the veteran 
was transferred to the VAMC.  

Records of the VAMC disclose that on April 11, 2001, the 
veteran was admitted on transfer from St. Luke's after an 
emergent EGD for acute upper gastrointestinal bleeding.  
According to the veteran on the day of admission to St. 
Luke's, he experienced a syncopal event and called his 
brother to arrange for transport to St. Luke's. 

In October 2004, the veteran testified that on the day he was 
taken to St. Luke's, he did know how he got to the bathroom, 
where he was found by his brother.  He testified that his 
brother made the call to the emergency people (paramedics), 
who took him to St. Luke's. 

Legal Criteria

It is not shown or argued that the veteran sought VA 
authorization prior to hospital care rendered at St. Luke's, 
a private hospital, on April 10 and 11, 2001.  So the veteran 
is seeking payment or reimbursement by VA for expenses for 
hospital care, not previously authorized.  Under these 
circumstances, the requirements of 38 U.S.C.A. § 1728(a) and 
38 C.F.R. § 17.120 control.

VA may pay or reimburse the expenses for hospital care, not 
previously authorized, in a private hospital under the 
following circumstances.  Where (1) the hospital care is 
rendered for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; (2) the hospital care was rendered in a medical 
emergency of such a nature that delay would have been 
hazardous to the life and health of the veteran; and, (3) the 
VA facility was not feasibly available, and an attempt to use 
VA beforehand or obtain prior VA authorization would not have 
been reasonable.  38 U.S.C.A. § 1728(a) (West 2002); 38 
C.F.R. § 17.120 (2004). 
Analysis 

All three of the above requirements must be met before VA can 
authorize the payment or reimbursement. 

As for the first requirement that the hospital care was 
rendered for any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability, the veteran was treated at 
St.Luke's for acute gastrointestinal bleeding due to a 
duodenal ulcer.  The underlying condition, the duodenal 
ulcer, is not a service-connected disability.  The veteran 
however has a total disability permanent in nature resulting 
from a service-connected disability, namely, a 100 percent 
rating for service-connected schizophrenia.  The evidence of 
permanency, that is, impairment that is reasonably certain to 
continue throughout the life of the person, 38 C.F.R. 
§ 3.340(b), is found in the fact that the 100 percent rating 
is protected from being reduced because the rating has been 
continuously in force for twenty or more years.  The only 
exception to a protected rating is a showing that the rating 
was based on fraud, which is not relevant in this case.  
38 U.S.C.A. § 110. 

Since the veteran has a total service-connected disability 
permanent in nature, if he is in need of care for any 
disability, as here, service connected or not, he meets the 
first requirement in order to establish payment or 
reimbursement by VA for expenses of hospital care not 
previously authorized. 

As for the second requirement that the hospital care was 
rendered in a medical emergency of such a nature that delay 
would have been hazardous to the life and health of the 
veteran.  The record shows that the paramedics found that the 
veteran was bleeding and had lost a lot of blood, resulting 
in low blood pressure.  The ER treatment consisted of 
stabilizing the veteran's blood pressure and preparing for an 
EGD because of the significant gastrointestinal bleeding.  
And the EGD revealed arterial bleeding.  The arterial 
bleeding required emergent care and any delay in stopping the 
bleeding would have been hazardous to the veteran's life or 
health.  As the unauthorized hospital care was rendered in a 
medical emergency, the veteran meets the second requirement 
in order to establish payment or reimbursement by VA for 
expenses of hospital care not previously authorized.

As for the third requirement that the VA facility was not 
feasibly available and an attempt to use VA beforehand or 
obtain prior VA authorization would not have been reasonable, 
while St. Luke's and the VAMC were in physical proximity, 
given the emergent nature of the veteran's condition and that 
the veteran was unable to coherently provided any information 
when the paramedics arrived, the decision to take the veteran 
to St. Luke's did not rest with the veteran.  And it is not 
reasonable to expect the paramedics to attempt to use the 
VAMC beforehand or obtain prior authorization from VA during 
the medical emergency encountered.  

For these reasons, the Board concludes that the veteran has 
met the three requirements to establish payment or 
reimbursement by VA for expenses of hospital care not 
previously authorized. 


ORDER

Payment or reimbursement by VA of expenses for unauthorized 
hospital care rendered at St. Luke's Regional Medical Center 
on April 10 and 11, 2001, is granted. 



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



